 

Case 0:19-cv-62313-FAM Document 18 Entered on FLSD Docket 11/15/2019 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-62313-CIV-MORENO
NANCY E. LOPEZ FLORES, .

Plaintiff,

VS.

SANOFI US SERVICES INC., SANOFI-
AVENTIS U.S. LLC, SANOFI S.A.,
CHATTEM, INC., and BOEHRINGER
INGELHEIM PHARMACEUTICALS, INC.,

Defendants.
/

ORDER CLOSING CASE FOR STATISTICAL PURPOSES AND
PLACING MATTER IN CIVIL SUSPENSE FILE

THIS CAUSE came before the Court upon Plaintiff’s filing a copy of Motion of Plaintiffs
for Transfers of Actions to the District of New Jersey Pursuant to 28 U.S.C. § 1407.

In the motion, Plaintiff flags the instant case as one of many in the United States District
Court for the Southern District of Florida that may be transferred to a different district pending a
decision by the United States Judicial Panel on Multidistrict Litigation. The Court adds to that list
another case before the undersigned (case number 19-cv-24662-FAM) that may also be subject to
conditional transfer by the Panel. Accordingly, given the Panel’s current consideration of the
possible consolidation and transfer of this case to another venue, it is \

ADJUDGED that:

I. The Clerk of this Court shall mark this cause as closed for statistical purposes and

place the matter in a civil suspense file.

II. The Court shall retain jurisdiction and the case shall be restored to the active docket

 
 

Case 0:19-cv-62313-FAM Document 18 Entered on FLSD Docket 11/15/2019 Page 2 of 2

upon motion of a party if circumstances change so that this action may proceed to
final disposition.

Hl. This order shall not prejudice the rights of the parties to this litigation.

IV. Plaintiff SHALL notify the Court by January 15, 2020, and every three months
thereafter, of the current status of the proceedings and when this action is ready to

proceed.

et

DONE AND ORDERED in Chambers at Miami, Florida, this_/ J of November 2019.

 

 

FEDE . MORENO
UNITED’STATES DISTRICT JUDGE

Copies furnished to:

Counsel of Record

 
